      Case 1:18-cv-00703-DAD-JLT Document 37 Filed 03/26/19 Page 1 of 7


 1 Eugene P. Ramirez (State Bar No. 134865)
    epr@manningllp.com
 2 G. Craig Smith (State Bar No. 265676)
    gcs@manningllp.com
 3 MANNING & KASS
     ELLROD, RAMIREZ, TRESTER LLP
                       th
 4 801 S. Figueroa St., 15 Floor
   Los Angeles, California 90017-3012
 5 Telephone: (213) 624-6900
   Facsimile: (213) 624-6999
 6
   Attorneys for Defendants CITY OF
 7 CALIFORNIA CITY;
   FRANK GARCIA HUIZAR; STEVEN
 8 GEOFFREY WHITING
 9
10                                      UNITED STATES DISTRICT COURT
11                EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
12
13 ROSENDA FLORES, JUAN FLORES,                                               Case No. 1:18-CV-00703 DAD-JLT
   JESUS FLORES, ROSANNA FLORES,                                              [District Judge, Dale A. Drozd;
14 AND CIRIACO FLORES,                                                        Magistrate Judge Jennifer L. Thurston]
15                        Plaintiffs,                                         REPLY TO PLAINTIFF'S
                                                                              OPPOSITION TO DEFENDANTS'
16             v.                                                             MOTION TO DISMISS AND
                                                                              STRIKE PORTIONS OF SECOND
17 CITY OF CALIFORNIA CITY;                                                   AMENDED COMPLAINT
   FRANK GARCIA HUIZAR; STEVEN
18 WHITING, and DOES 1-100, Inclusive,
                                                                              [FRCP 12(b)(6) and 12(f)]
19                        Defendants.
                                                                              Date: April 2, 2019
20                                                                            Time: 9:30 a.m.
                                                                              Ctrm: Fresno, Courtroom 5 (DAD)
21                                                                            before District Judge Dale A.
                                                                              Drozd.(Thorp, J)
22
23             Defendants CITY OF CALIFORNIA CITY, FRANK GARCIA HUIZAR, and
24 STEVEN GEOFFREY WHITING submit the following Reply To Plaintiffs' Opposition
25 To Defendants' Motion To Dismiss and Strike Portions of Second Amended Complaint.
26 / / /
27 / / /
28 / / /
     G:\docsdata\EPR\Flores, Rosenda.Ciriaco v. Cal. City 2447-58119\Pleadings\Reply to MTD.SAC.Final.docx

                                                                          1
      Case 1:18-cv-00703-DAD-JLT Document 37 Filed 03/26/19 Page 2 of 7


 1                         MEMORANDUM OF POINTS AND AUTHORITIES
 2 1.          PLAINTIFFS FAIL TO STATE A MONELL CLAIM AGAINST THE
 3             CITY.
 4             Defendants frankly cannot comprehend Plaintiffs' rambling arguments about
 5 their Monell claim. To briefly summarize Defendants' argument that Plaintiffs have not
 6 stated a Monell claim against the City:
 7              (1)       The allegation that the City established a policy against homeowners
 8 keeping and bearing arms within their homes (SAC, ¶7) is too vague and broad to show
 9 it was the "moving force" which caused the alleged constitutional violation;
10             (2)        A single constitutional deprivation ordinarily is insufficient to establish a
11 longstanding practice or custom. Davis v. City of Ellensburg, 869 F.2d 1230, 1233 (9th
12 Cir. 1989);
13             (3)        A Monell claim cannot be based on plaintiffs' allegation that the City had a
14 policy of "zero tolerance of any person not employed by the City of California City to
15 have a shotgun, rifle or handgun in their home, forcible entry into occupied homes after
16 10:00 p.m., inadequate training, and deliberately poor report writing." (SAC, ¶12.)
17 This allegation relates only to the facts of the subject incident. The courts have held
18 that, without more, pleading the existence of policies and procedures based on what
19 allegedly occurred during the subject incident is insufficient. See Dominguez v. Cnty. of
20 Kern, 2014 U.S. Dist. LEXIS 80335, at *20 (E.D. Cal. Jun. 9, 2014);
21             (4) Plaintiffs' allegations of two prior incidents of excessive force in 2006 and
22 2007 (SAC, ¶30) are insufficient to state a Monell claim. The Ninth Circuit has stated
23 that “one or two incidents are insufficient to establish a custom or policy.” Oyenik v.
24 Corizon Health, Inc., 696 Fed. App’x 792, 794 (9th Cir. 2017); see also Trevino v.
25 Gates, 99 F.3d 911, 918 (9th Cir. 1996) (“Liability for improper custom may not be
26 predicated on isolated or sporadic incidents; it must be founded upon practices of
27 sufficient duration, frequency and consistency that the conduct has become a traditional
28 method of carrying out that policy.”);
     G:\docsdata\EPR\Flores, Rosenda.Ciriaco v. Cal. City 2447-58119\Pleadings\Reply to MTD.SAC.Final.docx

                                                                          2
      Case 1:18-cv-00703-DAD-JLT Document 37 Filed 03/26/19 Page 3 of 7


 1             (5) The allegation that the City has "maintained policies, procedures, practices,
 2 and/or customs of discriminating against persons men who assert their rights to quiet
 3 enjoyment of their homes — and the right to demand a search warrant before entry
 4 could be made into their homes" (SAC, ¶121) also is based on what allegedly occurred
 5 during the subject incident and is too conclusory and narrowed to the subject incident
 6 to demonstrate that these alleged practices are of such sufficient duration, frequency
 7 and consistency to be considered widespread. Trevino v. Gates, 99 F.3d 911, 918 (9th
 8 Cir. 1996).
 9             Plaintiffs have not addressed each of the above arguments in a cogent manner.
10             Plaintiffs' citing of Navarro v. Block, 72 F.3d 712 (9th Cir. 1995) as proof of
11 their Monell claim is unavailing as Navarro concerned a motion for summary
12 judgment. The instant motion is a pleading motion which tests the sufficiency of the
13 allegations.
14             Plaintiffs' reliance on and citing to Lozman v. City of Riviera Beach (2018) 138
15 S. Ct. 1945 (2018) is unavailing as Lozman did not analyze or address the question
16 before this Court. The only question before the Court, and resolved in Lozman, was
17 whether the existence of probable cause for the arrest of Lozman bared Lozman's first
18 amendment retaliation claim against the City. Id. at 1951. The Court concluded that it
19 did not. Id. at 1955.
20             Whether factual allegations were sufficient to state a Monell claim and survive a
21 FRCP 12(b)(6) motion to dismiss was not an issue before the Court in Lozman. Rather,
22 "The Court assume[d]….that the arrest was taken pursuant to an official city policy, but
23 whether there was such a policy and what its content may have been are issues not
24 decided here." Id. at 1951. The issue as to whether Lozman would be entitled to a new
25 jury trial, whether a reasonably jury could have concluded that the City actually formed
26 a retaliatory policy to intimidate and whether the arrest was an official act by the City
27 was preserved for the appellate court and left undecided. Id. at 1955. Simply put, the
28 issue of whether Lozman sufficiently alleged or proved a Monell violation was not
     G:\docsdata\EPR\Flores, Rosenda.Ciriaco v. Cal. City 2447-58119\Pleadings\Reply to MTD.SAC.Final.docx

                                                                          3
      Case 1:18-cv-00703-DAD-JLT Document 37 Filed 03/26/19 Page 4 of 7


 1 before the Court and not decided by the Court in Lozman.
 2             If the Court were to entertain Plaintiff's argument that Lozman should be looked
 3 to in deciding this motion, which it should not, a brief review of the facts in Lozman
 4 reveals a clear factual distinction exists. In Lozman, there were allegations of the
 5 existence of an official policy of the City that was the moving force behind a
 6 constitutional violation. In Lozman, there was a transcript from a closed door session
 7 in which "Councilmember Elizabeth Wade suggested that the City use its resources to
 8 'intimidate' Lozman and others who had filed lawsuits against the City." Id. at 1949.
 9 When Lozman spoke at the podium at an open-meeting to discuss the arrest of a former
10 County official, councilmember Wade interrupted Lozman, directed him to stop making
11 the remarks and when Lozman refused, an officer asked him to leave and was
12 instructed by Wade to carry him out. Id. Again, whether this was sufficient to
13 constitute an official act pursuant to official policy was not decided by the Court.
14 However, the facts set forth in Lozman contain a detailed factual allegation of the
15 formation of official policy by council members at a closed session meeting and an
16 order by an official city council member to arrest Lozman, pursuant to the alleged
17 policy.
18             In this case the factual allegations are conclusory and based upon a custom
19 allegation, with the subject incident as its only support. This is insufficient. There are
20 no factual allegations that orders or directions were given by council members to the
21 individual defendants to arrest Plaintiff, pursuant to an official policy. Frankly, Lozman
22 does not apply and is distinguishable in any event.
23             Based on all of the above, Plaintiffs have failed to state a viable Monell claim.
24
25 2.          PLAINTIFFS' ALLEGATIONS ARE IMPERMISSIBLY BROAD AND
26             LACK SPECIFICITY.
27             Under Fed. R. Civ. P. 12(e), "[a] party may move for a more definite statement of
28 a pleading to which a responsive pleading is allowed but which is so vague or
     G:\docsdata\EPR\Flores, Rosenda.Ciriaco v. Cal. City 2447-58119\Pleadings\Reply to MTD.SAC.Final.docx

                                                                          4
      Case 1:18-cv-00703-DAD-JLT Document 37 Filed 03/26/19 Page 5 of 7


 1 ambiguous that the party cannot reasonably prepare a response." Driscoll v. Gastelo,
 2 2018 U.S. Dist. LEXIS 218927, at *6 (C.D. Cal. Oct. 30, 2018).
 3             Here, ambiguities arise because:
 4             (1)        The second cause of action for denial of equal protection and due process
 5 fails to identify the defendants against whom it is alleged; and it is unclear how this
 6 cause of action differs from the fourth cause of action for equal protection and due
 7 process against all individual defendants. While plaintiffs have clarified that the
 8 defendants are the City of California, Frank Huizar and Geoffrey Whiting, plaintiffs
 9 have not clarified how this cause of action differs from the fourth cause of action for
10 equal protection and due process against all individual defendants.
11             (2)        The third cause of action for violation of the 2nd, 4th, 5th, 8th and 14th
12 Amendments fails to identify the defendants against whom it is alleged, and fails to
13 clarify the basis for each of the alleged constitutional violations. While plaintiffs have
14 clarified that the defendants are the City of California, Frank Huizar and Geoffrey
15 Whiting, plaintiffs have not clarified the bases for each alleged constitutional violation.
16 While plaintiffs argue that the basis for the 8th Amendment is an alleged violation of the
17 Eighth Amendment's prohibition on excessive bail, the claim fails because plaintiffs
18 have not alleged facts relating to excessive bail. Plaintiffs cite to Timbs v. Indiana, 2019
19 U.S. LEXIS 1350, 2019 WL 691578, No. 17-1091 (Feb. 20, 2019), as new authority in
20 support of their Eighth Amendment argument. In Timbs, a LandRover SUV had been
21 used to transport heroin but had been purchased using money received from an
22 insurance policy when the defendant's father died, not drug proceeds. The purchase
23 price was more than four times the maximum fine for the crime of conviction. The state
24 trial court found the forfeiture of the SUV grossly disproportionate, but the state
25 supreme court reversed, concluding that the Eighth Amendment did not apply to the
26 state forfeiture proceeding. The United States Supreme Court reversed and remanded,
27 concluding that the Eighth Amendment does apply to the states. Id. at *21. There are no
28 similar facts in this case. To the extent plaintiffs are attempting to allege a claim for
     G:\docsdata\EPR\Flores, Rosenda.Ciriaco v. Cal. City 2447-58119\Pleadings\Reply to MTD.SAC.Final.docx

                                                                          5
      Case 1:18-cv-00703-DAD-JLT Document 37 Filed 03/26/19 Page 6 of 7


 1 violation of the Eighth Amendment's prohibition on excessive bail, the claim fails
 2 because plaintiffs have not alleged facts showing that any of the defendant caused his
 3 bail to be increased. Defense counsel did a word search of the Second Amended
 4 Complaint and the word "bail" does not appear anywhere. "To hold law enforcement
 5 officers liable for excessive bail, in addition to establishing that bail was excessive,
 6 plaintiff must also demonstrate that the officer was the proximate cause of his bail
 7 enhancement. See Galen v. County of Los Angeles, 477 F.3d 652, 663 (9th Cir. 2007).
 8 To do this, plaintiffs must show that the officers prevented the judge who set bail from
 9 exercising her/his independent judgment. Ibid. Thus, plaintiffs would have to allege
10 facts, which if true, show that the defendants "deliberately or recklessly misled the
11 [judge setting bail], and that his bail would not have been unconstitutionally excessive
12 but for the officers' misrepresentations." Id. at 664. Plaintiffs do not make any such
13 allegations to support their 8th Amendment claim for excessive bail.
14             (3)        Throughout the complaint, plaintiffs also claim that each defendant
15 violated his Fifth Amendment right to due process. As argued by defendants, plaintiffs
16 cannot allege a Fifth Amendment due process claim against defendants, as they are
17 local police officers. See Lee v. City of Los Angeles, 250 F.3d 668, 687 (9th Cir. 2001).
18 Plaintiffs have not addressed this argument in their Opposition.
19             (3)        Defendants also ask that plaintiffs clarify the difference between the fifth
20 cause of action for wrongful arrest and the sixth cause of action for false imprisonment
21 as they constitute the same tort.
22
23 3.          THE INFLAMMATORY ALLEGATION ABOUT DEFENDANT FRANK
24             HUIZAR SHOULD BE STRICKEN.
25             Defendants moved to strike paragraph 111 which reads: "Defendant Frank Garcia
26 Huizar had been convicted of reckless discharge of a gun for firing his service revolver
27 out of a car at a building, while drunk and off duty." This allegation should be stricken
28 as inflammatory and irrelevant material. Plaintiffs have not responded to this argument
     G:\docsdata\EPR\Flores, Rosenda.Ciriaco v. Cal. City 2447-58119\Pleadings\Reply to MTD.SAC.Final.docx

                                                                          6
      Case 1:18-cv-00703-DAD-JLT Document 37 Filed 03/26/19 Page 7 of 7


 1 in their Opposition.
 2 4.          CONCLUSION.
 3             Based on the foregoing, Defendants respectfully submit that the relief sought in
 4 the within motion be granted.
 5
 6 DATED: March 26, 2019                                         MANNING & KASS
                                                                 ELLROD, RAMIREZ, TRESTER LLP
 7
 8
                                                                 By:           /s/ Eugene P. Ramirez
 9
                                                                         Eugene P. Ramirez
10                                                                       G. Craig Smith
                                                                         Attorneys for Defendants CITY OF
11
                                                                         CALIFORNIA CITY;
12                                                                       FRANK GARCIA HUIZAR; STEVEN
13                                                                       GEOFFREY WHITING

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     G:\docsdata\EPR\Flores, Rosenda.Ciriaco v. Cal. City 2447-58119\Pleadings\Reply to MTD.SAC.Final.docx

                                                                          7
